Citation Nr: 0740964	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was afforded a travel Board hearing in March 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

Following the issuance of the latest Supplemental statement 
of the Case, at the March 2007 Board hearing, the veteran 
submitted evidence that has not been reviewed by the RO; 
however, he has waived RO consideration of this additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2007).  

The Board notes that the veteran had originally appealed 
claims of entitlement to service connection for a chronic 
fungal skin disease and short-term memory loss; however, via 
a Statement in Support of Claim dated in March 2007 he 
withdrew his appeal with respect to these claims.


FINDING OF FACT

The veteran is not currently diagnosed as having PTSD


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), must be 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in June 2003.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.  The claim 
was subsequently readjudicated in a December 2006 
supplemental statement of the case.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Particularly, the veteran has been 
afforded the appropriate information in order to advance any 
contentions regarding his claim of service connection.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned June 2003 
letter, which generally advised the veteran to provide the RO 
with any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's service medical records and VA medical records.  
The veteran has requested VA's assistance in obtaining 
private medical records related to psychiatric treatment; 
however, VA has received negative responses to its requests 
of the identified health providers.  The veteran has provided 
VA with some private medical records.  He has not indicated 
the presence of any other outstanding relevant records and 
has not requested VA's assistance in obtaining any other 
evidence.  He has been provided a medical examination in 
furtherance of substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV, a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the veteran's service medical records, 
and they are silent with respect to complaints or diagnosis 
of psychiatric disability.  The veteran's discharge 
examination, dated in June 1993 shows a normal psychiatric 
evaluation.  

Private medical records from R.B., M.D. and D.S.S., M.D. show 
treatment for depression and anxiety, beginning in 1999.  
These records reflect the effect of stress on the veteran, 
but none of the stress noted is attributed to service.  
Rather, the stress described in these records stems from 
events following the veteran's discharge.  None of these 
records contain a diagnosis of PTSD.  

In April 2004, the veteran was provided a VA examination to 
ascertain whether he had PTSD.  The examiner noted that with 
regard to PTSD, the veteran could not really present any 
event or any manifestation of PTSD that he could classify 
among the applicable psychiatric criteria.  Following 
examination, the examiner found that he was unable to 
diagnose the veteran as having PTSD.  The veteran had a 
normal mental examination; PTSD was not found or diagnosed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition.  With respect to the evidence 
summarized above, there is no indication that the veteran 
currently has, or has ever had, PTSD.  The Board notes the 
diagnoses of depression and anxiety, as well as the remarks 
regarding stress, but finds that the veteran does not have 
PTSD.  Indeed, it appears that by the time of the April 2004 
examination that the veteran's psychiatric problems had 
resolved.  There is simply no competent diagnosis of PTSD.  
Accordingly, absent a diagnosis of PTSD, the Board need not 
address the veteran's alleged stressors and the claim of 
entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the March 
2007 Board hearing, but the resolution of issues that involve 
medical knowledge, such as diagnosis of a psychiatric 
disorder, require professional evidence.  Likewise, although 
the veteran has expressed that he feels that the April 2004 
VA examination was inadequate, the adequacy of an examination 
is a medical determination, which he, as a lay person, is not 
competent to make.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183 
(1997).  At the examination, the examiner reviewed the 
medical records and the veteran's personal and military 
history and a conducted a psychiatric examination.  The 
examiner specifically noted that the veteran was given 
"complete opportunity to present all kinds of complaints and 
all issues were looked over, which would contribute to his 
disability based on PTSD, but actually none were found."  As 
such, his assertions regarding PTSD and his April 2004 VA 
examination are not competent medical evidence.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


